[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO STRIKE
In both counts of their complaint, the plaintiffs allege the defendant violated several motor vehicle statutes and that their injuries "were directly and proximately caused by the negligence and carelessness of the Defendant." The defendant moves to strike paragraph two of the prayer for relief, in which the plaintiffs seek double or treble damages.
General Statutes § 14-295 allows for awards of double or treble damages if a plaintiff "specifically pleaded that a party "deliberately or with reckless disregard operated a motor vehicle in violation of [certain motor vehicle statutes] and that such violation was a substantial factor in causing such injury. . . ."
Connecticut appellate courts have not yet addressed the CT Page 10880 pleading requirements of § 14-295 but there is a split of authority among judges of the superior court on the issue. See, e.g., Alton v. Davey, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 346089 (February 2, 1998, Skolnick, J.), and cases cited therein. Despite this split, a plaintiff must at least plead both that the defendant acted "deliberately or with reckless disregard" in violating the particular statutes; see Armstrong v. Smith, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 533947 (December 2, 1994, Sheldon, J.) (13 Conn. L. Rptr. 120); and that the "violation was a substantial factor in causing the plaintiff's injuries." See Guinta v. Beverly, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 139852 (March 15, 1995, Nigro, J.. The present plaintiffs failed to sufficiently plead the requisite intent or causation in either count of their complaint. The motion to strike is, accordingly, granted.
By the court,
Gill, J.